Exhibit 99.1 2011 Conference for Analysts, Investors and Bankers November 15, 2011lNew York, NY Bob Dineen President and CEO Lincoln Financial Network LFD and LFN Successfully Affecting Outcomes Will Fuller President and CEO Lincoln Financial Distributors Lincoln’s Distribution Franchise 568 Wholesalers LFN 8,045 Advisors 311 Worksite Consultants Group Protection 148 Wholesalers Disciplined Powerful •Dedicated to consumer driven products •Focused on growing market segments where advice and planning are highly valued Consumer Trends •Focus on safety (guarantees) •Tempered expectations on returns •Concern regarding taxes •Need for advice 1Source: US Census Bureau Projections 2Source: Federal Reserve Flow of Funds Report April 2010, 10-year Treasury Note maturity 2/15/2021, interest rate 3.625%.
